1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3                                                ***
4     CODY LEAVITT,                                     Case No. 2:12-cv-00625-MMD-NJK
5                                       Petitioner,                   ORDER
              v.
6
      DWIGHT NEVEN, et al.,
7
                                    Respondents.
8

9            This matter is before the Court on Petitioner Cody Leavitt’s Notice of Name

10   Change (ECF No. 150).

11           “It is well established that district courts have inherent power to control their

12   docket,” including the power to strike improperly filed items from the docket. Ready

13   Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010). Petitioner filed the

14   notice pro se in violation of LR IA 11-6. The Local Rules of Practice state, in pertinent

15   part:

16           A party who has appeared by attorney cannot while so represented appear
             or act in the case. This means that once an attorney makes an appearance
17           on behalf of a party, that party may not personally file a document with the
             court; all filings must thereafter be made by the attorney….
18

19   LR IA 11-6(a). This rule further states that an “attorney who has appeared for a party must

20   be recognized by the court and all the parties as having control of the client’s case.” Id.

21   Because counsel has been appointed to represent Petitioner, he may not file documents

22   with the Court.

23           The Clerk of Court is therefore ordered to strike Petitioner Cody Leavitt’s Notice of

24   Name Change (ECF No. 150) from the Court’s docket.

25           DATED THIS 11th day of July 2019.

26
27                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
28
